Final Transcript Feb 12, 2009 / 10:00PM GMT, TGAL - Q3 2009 Tegal Corporation Earnings Conference Call CORPORATE PARTICIPANTS Christine Hergenrother Tegal - CFO Tom Mika Tegal - President & CEO CONFERENCE CALL PARTICIPANTS Steve Sullivan Horizon Financial Group - Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to the Tegal Third Quarter Fiscal 2009 Earnings Conference Call. My name is Emmanuel and I'll be your operator for today. (OPERATOR INSTRUCTIONS.) I would now like to turn the call over to your host for today, Ms. Christine Hergenrother, Chief Financial Officer. Please proceed, ma'am. Christine Hergenrother - Tegal - CFO Thank you. Good afternoon, and welcome to Tegal's Investor Conference Call for the third quarter of fiscal 2009, which ended December 31, 2008. Before I review the financial results for the quarter, I have two housekeeping items. The first is a reminder that a digital recording of this conference call will be made available two hours after the completion of the call and it will be available through midnight on Thursday, February 19, 2009. To access investors should dial 888-286-8010 or 617-801-6888 and enter passcode 89955875. An online replay of the call, along with the Company's earnings release, will be made available on the Company's website, as well. The second housekeeping is an itemis a reminder that the important Safe Harbor statement that should be taken into consideration when listening to comments that will be made on this call. Except for historical information, matters discussed on this call are forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties, including but not limited to, industry conditions, economic conditions, acceptance of new technology, the growth of target markets, as well as other risks. Actual operations and financial results may differ materially from Tegal's expectations as a result of these factors or unanticipated events. Specifically, we refer you to the risks and uncertainties as set forth in the Company's periodic filings with the Securities and Exchange Commission. Following my review of the financial performance for the quarter, I will introduce Tom Mika, President and Chief Executive Officer of Tegal, who will have some additional comments. After that we will entertain questions from the dial-in audience. Revenues for the fiscal third quarter were 4.5 million, a sequential increase of 123% from 2 million in the fiscal second quarter of 2009 and a decrease of 56% from the 10.1 million recorded for the same quarter one year ago. Our reported net loss for the third quarter is 1.4 million, or $0.19 per share, compared to a net income of 2.8 million, or $0.39 per share, in the comparable quarter one year ago. Importantly, we have cut our net loss by 44% from the immediately preceding quarter when we reported a net loss of 2.5 million or $0.34 per share. Gross profits for the third quarter came in at 30.5% compared to 43.6% in the comparable quarter one year ago and 50.8% in the second quarter of this fiscal year. Margins for Q2 were higher than normal due to the predominance of spare part sales in that quarter's revenue. Q3 gross margins were impacted by the recent integration of our new DRIE system and to our manufacturing organization and increased competition from third parties in our spare parts business. Overall operating expenses for the third quarter were 2.8 million, an increase of about 100,000 from the same quarter last year and a decrease of 700,000 compared to last quarter. Sales and marketing expense remained flat from last quarter and decreased from the same period last year by approximately 230,000, due largely to a decrease in sales commission. Overall R&D spending remained flat from the prior quarter. In the same quarter one year ago, R&D expenses included a credit of approximately 200,000 for non-reoccurring development work. Going forward, such credits will be included in revenue. When compared to last quarter, G&A expense decreased by 600,000, primarily due to high legal and accounting fees last quarter related to the acquisition. Compared to the same quarter last year, G&A expenses remained flat. The resulting operating loss for the third quarter was 1.4 million compared to income of 2.7 million in the same quarter one year ago and a loss of 2.4 million in the second quarter of this fiscal year. Included in operating income were non-cash charges of approximately 400,000 of stock compensation, depreciation, and amortization. Excluding these non-cash charges, operating loss for the third quarter was 1 million. Non-operating expenses netted out to a gain for the quarter of 50,000, consisting mostly of interest income and an offset of foreign exchange losses and other income. Now, moving to the balance sheet. Cash at the end of the third quarter was 12.7 million, a decrease of 1.3 million from last quarter. Accounts receivable increased by 1.6 million from last quarter coming in at 6.2 million. Inventories increased by 400,000 from the prior quarter to about 14 million. DP&E, intangibles, and other assets, decreased to a combined 228,000 consisting mainly of depreciation and amortization and retirements of fixed assets taken during the quarter. Total current liabilities increased by 1.3 million over the last quarter, primarily due to a 1.2 million increase in accounts payable. The company had no long term liabilities at the end of this quarter. The company's book to bill ratio was less than one during the quarter and the backlog at the end of the quarter stood at 2.8 million where it is today. It is important to remember that we do not include service and spares bookings in our backlog.
